J-S36017-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                                :        PENNSYLVANIA
                       Appellee                 :
                                                :
                v.                              :
                                                :
    PARIS LASHAWN HOWELL                        :
                                                :
                       Appellant                :       No. 261 WDA 2020

        Appeal from the Judgment of Sentence Entered October 24, 2018
                 In the Court of Common Pleas of Mercer County
             Criminal Division at No(s): CP-43-CR-0000084-2018


BEFORE:      OLSON, J., KING, J., and PELLEGRINI, J.*

MEMORANDUM BY KING, J.:                                FILED OCTOBER 09, 2020

        Appellant, Paris Lashawn Howell, appeals nunc pro tunc from the

judgment of sentence entered in the Mercer County Court of Common Pleas,

following his jury trial conviction for robbery.1 We affirm.

        The relevant facts and procedural history of this case are as follows. On

November 7, 2017, Appellant shot the seventeen-year-old victim in the

buttocks during an armed robbery.              The Commonwealth filed a criminal

information on March 9, 2018, charging Appellant with attempted murder,

aggravated assault, and robbery—serious bodily injury. Following trial, a jury

convicted Appellant of the robbery charge and found him not guilty of the


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. § 3701(a)(1)(i).
J-S36017-20


remaining offenses. On October 24, 2018, the court sentenced Appellant to

eight (8) to twenty (20) years’ imprisonment. Appellant did not file a post-

sentence motion or notice of appeal.

      On October 30, 2018, Appellant filed a pro se petition pursuant to the

Post Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A. §§ 9541-9546. The court

appointed counsel, who filed an amended petition. On June 27, 2019, the

parties entered into a stipulation whereby Appellant withdrew the pending

PCRA petition, and the court reinstated Appellant’s post-sentence and direct

appeal rights. Appellant subsequently filed a post-sentence motion nunc pro

tunc, which the court denied on September 24, 2019. Again, Appellant did

not pursue a direct appeal.

      On December 16, 2019, Appellant filed another pro se PCRA petition.

The court appointed current counsel on January 14, 2020. Before appointed

counsel took any further action, the court reinstated Appellant’s direct appeal

rights by order entered January 27, 2020.

      Appellant timely filed a notice of appeal nunc pro tunc on February 18,

2020. That same day, the court ordered Appellant to file a Pa.R.A.P. 1925(b)

concise statement of errors complained of on appeal. On March 27, 2020,

Appellant filed his Rule 1925(b) statement.

      Appellant now raises two issues for our review:

         Whether the verdict of conviction on count 3 of the
         indictment alone represents an impermissible inconsistent
         verdict?


                                     -2-
J-S36017-20


         Whether trial counsel was ineffective given the facts and
         circumstances of this case such that his adjudication on
         count 3 was unreliable?

(Appellant’s Brief at 22).

      In his first issue, Appellant asserts the Commonwealth charged him with

three offenses involving “serious bodily injury.” Appellant contends the jury’s

decision to convict him of robbery while acquitting him of attempted murder

and aggravated assault amounts to an inconsistent verdict. Appellant also

maintains the Commonwealth presented insufficient evidence to support the

robbery conviction. Specifically, Appellant argues: 1) no property was stolen

from the victim; 2) the victim’s sister, who was not present during the

incident, identified Appellant as a suspect; 3) the victim did not know who

shot him; and 4) “the victim took a great deal of time to point to [Appellant]

as the perpetrator at trial.” (Id. at 29). Based upon the foregoing, Appellant

concludes this Court must reverse his conviction. We disagree.

      Pennsylvania law permits inconsistent verdicts, provided sufficient

evidence supports each conviction. Commonwealth v. Miller, 613 Pa. 584,

588, 35 A.3d 1206, 1208 (2012).

         Inconsistent verdicts, while often perplexing, are not
         considered mistakes and do not constitute a basis for
         reversal. Rather, the rationale for allowing inconsistent
         verdicts is that it is the jury’s sole prerogative to decide on
         which counts to convict in order to provide a defendant with
         sufficient punishment. When an acquittal on one count in
         an indictment is inconsistent with a conviction on a second
         count, the court looks upon the acquittal as no more than
         the jury’s assumption of a power which they had no right to
         exercise, but to which they were disposed through lenity.

                                      -3-
J-S36017-20


           Thus, this Court will not disturb guilty verdicts on the basis
           of apparent inconsistencies as long as there is sufficient
           evidence to support the verdict.

Commonwealth v. Rose, 960 A.2d 149, 158 (Pa.Super. 2008), appeal

denied, 602 Pa. 657, 980 A.2d 110 (2009) (quoting Commonwealth v.

Frisbie, 889 A.2d 1271, 1273 (Pa.Super. 2005), appeal denied, 588 Pa. 747,

902 A.2d 1239 (2006)). “[A]n acquittal cannot be interpreted as a specific

finding in relation to some of the evidence….” Miller, supra at 596, 35 A.3d

at 1213.

     Our standard of review for sufficiency claims is as follows:

           The standard we apply in reviewing the sufficiency of the
           evidence is whether viewing all the evidence admitted at
           trial in the light most favorable to the verdict winner, there
           is sufficient evidence to enable the fact-finder to find every
           element of the crime beyond a reasonable doubt. In
           applying [the above] test, we may not weigh the evidence
           and substitute our judgment for the fact-finder. In addition,
           we note that the facts and circumstances established by the
           Commonwealth need not preclude every possibility of
           innocence. Any doubts regarding a defendant’s guilt may
           be resolved by the fact-finder unless the evidence is so weak
           and inconclusive that as a matter of law no probability of
           fact may be drawn from the combined circumstances. The
           Commonwealth may sustain its burden of proving every
           element of the crime beyond a reasonable doubt by means
           of wholly circumstantial evidence. Moreover, in applying the
           above test, the entire record must be evaluated and all
           evidence actually received must be considered. Finally, the
           [trier] of fact while passing upon the credibility of witnesses
           and the weight of the evidence produced, is free to believe
           all, part or none of the evidence.

Commonwealth v. Tucker, 143 A.3d 955, 964 (Pa.Super. 2016), appeal

denied, 641 Pa. 63, 165 A.3d 895 (2017) (quoting Commonwealth v.


                                        -4-
J-S36017-20


Hansley, 24 A.3d 410, 416 (Pa.Super. 2011)).

        The Crimes Code defines the offense of robbery as follows:

             § 3701. Robbery

               (a)   Offense defined.—

                     (1) A person is guilty of robbery if, in the course
               of committing a theft, he:

                          (i)   inflicts    serious   bodily   injury   upon
                     another[.]

                                     *      *    *

                     (2) An act shall be deemed “in the course of
               committing a theft” if it occurs in an attempt to commit
               theft or in flight after the attempt or commission.

18 Pa.C.S.A. § 3701(a)(1)(i), (2).

        “A conviction for robbery does not require proof of a completed theft, it

requires only that the requisite force was used ‘in the course of committing a

theft[.]’”    Commonwealth v. Robinson, 936 A.2d 107, 110 (Pa.Super.

2007), appeal denied, 597 Pa. 705, 948 A.2d 804 (2008). “Serious bodily

injury” is defined as: “Bodily injury which creates a substantial risk of death

or which causes serious, permanent disfigurement, or protracted loss or

impairment of the function of any bodily member or organ.” 18 Pa.C.S.A. §

2301.

        Instantly, the seventeen-year-old victim was walking home from school

on November 7, 2017.         (See N.T. Trial, 6/19/18, at 27-28).         The victim

proceeded down Malleable Street, where he walked past Appellant. (Id. at


                                           -5-
J-S36017-20


30). Appellant and two cohorts began to follow the victim. (Id. at 31). The

victim noticed the men behind him and turned into an alleyway.               (Id.)

Appellant ran to catch up with the victim, brandished a firearm, and demanded

the victim’s possessions. (Id.) The victim attempted to flee, and Appellant

opened fire. (Id. at 32). A bullet struck the victim in the left buttocks and

exited through his thigh.2 (Id.)

       Despite being wounded, the victim escaped to his residence. (Id. at

33). The victim’s sister was home, and the victim informed her about the

shooting as he called 911.         (Id. at 33-34).   Police arrived at the victim’s

residence within minutes, and the victim provided a description of the shooter.

(Id. at 33).     After the victim gave the description, his sister knew it was

Appellant because “one of [her] friends used to date the man who [the victim]

described.” (Id. at 53). The victim’s sister obtained a picture of Appellant

from his Facebook page and showed it to the police. (Id. at 54). Thereafter,


____________________________________________


2 At trial, the Commonwealth introduced the victim’s medical records and
photographs of the victim’s injuries. (See N.T. Trial at 36-38). These exhibits
were not included with the certified record on appeal. Nevertheless, the
victim’s testimony alone established a serious bodily injury.             See
Commonwealth v. Daniels, 467 Pa. 35, 38, 354 A.2d 538, 539 (1976)
(stating jury properly found that defendant caused serious bodily injury where
he fired single bullet that struck and wounded victim); Commonwealth v.
Kramer, 371 A.2d 1008, 1013 (Pa.Super. 1977) (concluding witness’s
testimony established serious bodily injury where defendant repeatedly struck
his children on buttocks; although blows were directed at buttocks, “there still
was a very good likelihood that one or more could have gone astray and
ruptured a kidney or broken a bone”).



                                           -6-
J-S36017-20


an ambulance transported the victim to a nearby hospital for treatment. (Id.

at 52).

       Later that day, the police presented the victim with a photographic

array, which included Appellant’s picture.          (Id. at 38, 62).    The victim

immediately selected Appellant’s photograph from the array and identified him

as the shooter. (Id. at 38-39). The victim also identified Appellant as the

shooter at trial.3 (Id. at 30-32, 35).

       Here, the victim’s trial testimony established that Appellant inflicted

serious bodily injury during the course of committing a theft.             See 18

Pa.C.S.A. § 2301; 18 Pa.C.S.A. § 3701. Viewing this evidence in the light

most favorable to the Commonwealth as verdict winner, sufficient evidence

supported the robbery conviction. See Tucker, supra. Because sufficient

evidence supported the jury’s decision, Appellant is not entitled to relief on his

claim of an inconsistent verdict. See Rose, supra.

       In his second issue, Appellant identifies certain challenges to the

effectiveness of trial counsel.        For the following reasons, Appellant is not

entitled to relief at this juncture.

       “[A]s a general rule, a petitioner should wait to raise claims of ineffective

assistance of trial counsel until collateral review.” Commonwealth v. Grant,



____________________________________________


3 Contrary to Appellant’s argument, our examination of the trial transcript
does not reveal any hesitation on the part of the victim to identify Appellant
as the shooter at trial.

                                           -7-
J-S36017-20


572 Pa. 48, 67, 813 A.2d 726, 738 (2002). Our Supreme Court has recognized

two very limited exceptions to the general rule: (1) in extraordinary

circumstances where claims of trial counsel’s ineffectiveness are apparent

from the record and immediate consideration best serves the interests of

justice and/or; (2) where there is good cause shown and review of the claim

is   preceded   by   a   waiver   of   the   right   to   seek   collateral   review.

Commonwealth v. Holmes, 621 Pa. 595, 598-99, 79 A.3d 562, 563-64

(2013). Our Supreme Court also adopted a third exception, which requires

“trial courts to address claims challenging trial counsel’s performance where

the defendant is statutorily precluded from obtaining subsequent PCRA

review.” Commonwealth v. Delgros, 646 Pa. 27, 42, 183 A.3d 352, 361

(2018).

      Instantly, the record does not indicate that extraordinary circumstances

exist, or that Appellant waived his right to PCRA review. See Holmes, supra.

Further, Appellant is not statutorily barred from seeking PCRA relief.           See

Delgros, supra.      Thus, we decline to entertain Appellant’s ineffectiveness

complaints on direct appeal, and we defer such claims until collateral review.

See Grant, supra. Accordingly, we affirm.

      Judgment of sentence affirmed.




                                       -8-
J-S36017-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/9/2020




                          -9-